Citation Nr: 0626463	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his sons



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which, among other things, denied 
the benefits sought on appeal.  The Board first considered 
this appeal in October 2005, but determined that additional 
development of the medical record was required to 
substantiate the claims.  The claims were remanded and VA 
made efforts to complete all requested development.  The 
matter is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was notified in March 2006 that VA 
examinations were scheduled for March 21, 2006.  The letter 
included notice of the consequences of failure to report, 
including the denial of the claims.

3.  The veteran did not report for scheduled VA examinations 
and has not provided good cause for failure to report for 
such examinations.

4.  The veteran is not diagnosed as having post-traumatic 
stress disorder.

5.  The veteran's hearing loss and tinnitus began subsequent 
to service and have not been etiologically linked to his 
period of active service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2003, March 2005, and October 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as his claims are for entitlement to service 
connection and he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, and by affording 
him the opportunity to give testimony before the Board in 
August 2005.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
record contains notations that the veteran withdrew his 
claims in October 2005, but the Board has not received any 
such notice from the veteran, himself, and will proceed with 
this appeal.  

The Board notes that it was determined in October 2005 that 
additional development in the form of a medical examination 
with an opinion as to the etiology of diagnosed disabilities 
was required to substantiate the claims here on appeal.  The 
Board remanded all three claims for such development under 
38 C.F.R. § 3.159(c)(4) and specifically advised the veteran 
in its remand that he had a responsibility to report for the 
examinations or his claims could be considered abandoned and 
denied under 38 C.F.R. §§ 3.158 and 3.655.  The veteran was 
given proper notice by VA of the scheduled examinations in 
March 2006, but failed to report.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he developed post-traumatic stress 
disorder after finding out that he performed hazardous duties 
during service.  He also asserts that he developed hearing 
loss and tinnitus as results of working in boiler rooms on 
ships during service.  The veteran is treated for a 
generalized anxiety disorder and high frequency hearing loss.  
His treatment records also reflect the diagnosis of chronic 
tinnitus.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV) and be supported by 
the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The veteran's service records do not contain diagnoses of a 
psychiatric disorder, hearing loss or tinnitus.  Post-service 
treatment records do not include a medical opinion linking 
current psychiatric disability, hearing loss or tinnitus to 
the veteran's period of active service.  As noted above, the 
veteran failed to report for the VA examinations scheduled in 
March 2006 to have a medical professional review the medical 
evidence, examine the veteran, and render opinions as to 
possible etiology of currently diagnosed disability.

The Board regrets that it cannot further assist this veteran 
of World War II, but the record clearly shows that the 
veteran has not pursued his claims since his August 2005 
appearance before the Board and his very nice letter written 
to this Judge in October 2005.  The veteran's failure to 
report for scheduled examinations leaves the record only 
showing that he does not have a diagnosis of post-traumatic 
stress disorder and that he has hearing loss and tinnitus 
that began subsequent to service and is not medically linked 
to his period of active service.  As pointed out to the 
veteran by both the Board and in VA letters scheduling the 
examinations, failure to report for examinations may result 
in denial of claims.  See 38 C.F.R. § 3.655(b).

The veteran's representative requested in its August 2006 
informal hearing presentation that the veteran be rescheduled 
for the requested examinations.  The representative asserted 
that the veteran was not given proper notice of the 
examinations, but failed to state why the Board's October 
2005 remand and the March 2006 scheduling letter was 
insufficient notice.  Additionally, the veteran's 
representative did not suggest any good cause for the veteran 
not reporting for the scheduled examinations other than to 
note the fact that the veteran has a psychiatric disability.  
As such, the Board finds that proper notice was given, the 
veteran failed to report for the examinations, and the 
evidence of record is insufficient to support the veteran's 
claims.  The Board finds that VA met its duty to assist this 
veteran with a psychiatric disability, but the veteran has 
simply failed to pursue his claims.  As noted by the Court, 
"[t]he duty to assist is not always a one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Consequently, the appeal is denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


